Title: To James Madison from John Quincy Adams, 4 September 1801
From: Adams, John Quincy
To: Madison, James


Sir.
Philadelphia 4. Septr: 1801.
I have the honour to enclose a letter which I was desired to forward to you from Mr: Bourne at Amsterdam.
A few days before I sailed from Hamburg, I sent you by duplicates, copies of a letter which I received there from the Swedish Minister at the Court of Berlin and of my answer to it. As it contained a proposition from the king of Sweden which may be deemed of some importance to the interests of the United States, I now mention the circumstance, that in case neither of those letters should have arrived, I may send you a triplicate of them. I am very respectfully, Sir, your most humble and obedient Servant.
John Q. Adams.
 

   RC (DNA: RG 59, DD, Prussia, Letters of J. Q. Adams). Docketed by Wagner.


   Probably Bourne to JM, 10 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:296–97), docketed by Wagner as received 10 Sept.


   See Adams to JM, 25 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:348–49 and n.).

